                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREGORY S. BURKE,                              :          CIVIL ACTION
          Petitioner,                          :
                                               :
              v.                               :
                                               :
SECRETARY, PENNSYLVANIA’S                      :          NO. 18-4744
DEPARTMENT OF CORRECTIONS, et al.,             :
          Respondents.                         :

                                           ORDER

       AND NOW, this 10th         day of September, 2019, for the reasons set forth in the

accompanying memorandum, it is ORDERED that Petitioner shall SHOW CAUSE in writing on

or before October 31, 2019 why the undersigned should not recommend that his habeas petition be

dismissed as untimely.



                                               BY THE COURT:



                                                /s/ David R. Strawbridge, USMJ
                                               DAVID R. STRAWBRIDGE
                                               UNITED STATES MAGISTRATE JUDGE
